


Exhibit 10.11

 

LOUISIANA-PACIFIC CORPORATION

 

1997 INCENTIVE STOCK AWARD PLAN

 

Effective March 1, 1997

 

(As amended through November 3, 2006)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LOUISIANA-PACIFIC CORPORATION

1997 INCENTIVE STOCK AWARD PLAN

 

ARTICLE 1.  ESTABLISHMENT AND PURPOSE

 

                1.1           Establishment; Amendment and Restatement. 
LOUISIANA-PACIFIC CORPORATION (“Corporation”) established the Louisiana-Pacific
Corporation 1997 Incentive Stock Award Plan (the “Plan”) effective as of
March 1, 1997.  The original Plan was approved at Corporation’s 1997 annual
meeting of stockholders and the Plan as amended through May 3, 2004, was
approved at Corporation’s 2004 annual meeting of stockholders.  Corporation
further amended the Plan in its current form effective November 3, 2006.

 

                1.2           Purpose.  The purpose of the Plan is to promote
the long-term interests of Corporation and its stockholders by enabling
Corporation to attract, retain, and reward key employees of Corporation and its
subsidiaries and to strengthen the mutuality of interests between such employees
and Corporation’s stockholders.  The Plan is designed to serve this purpose by
offering stock options and other equity-based incentive awards and encourage key
employees to acquire an ownership in Corporation.

 

ARTICLE 2.  DEFINITIONS

 

                2.1           Defined Terms.  The following definitions are
applicable to the Plan:

 

                “Award” means an award or grant made to a Participant pursuant
to the Plan.

 

                “Award Agreement” means an agreement as described in Section 6.2
of the Plan.

 

                “Board” means the Board of Directors of Corporation.

 

                “Code” means the Internal Revenue Code of 1986, as amended and
in effect from time to time, or any successor thereto, together with rules,
regulations, and interpretations promulgated thereunder.  Where the context so
requires, any reference to a particular Code section will be construed to refer
to the successor provision to such Code section.

 

                “Committee” means the Compensation Committee of the Board.

 

                “Common Stock” means the common stock, $1 par value, of
Corporation or any security of Corporation issued in substitution, exchange, or
lieu thereof.

 

                “Corporation” means Louisiana-Pacific Corporation, a Delaware
corporation, or any successor corporation thereto.

 

 

 

1

--------------------------------------------------------------------------------


 

                “Exchange Act” means the Securities Exchange Act of 1934.

 

                “Extraordinary Distribution” means a dividend or other
distribution payable in cash or other property with respect to Corporation’s
Common Stock where the aggregate amount or value of the dividend or distribution
exceeds 5% of the aggregate Fair Market Value of all outstanding Common Stock as
of the business day immediately preceding the date the dividend or distribution
is declared by the Board.

 

                “Fair Market Value” means on any given date, the closing price
per share of Common Stock as reported for such day by the principal exchange or
trading market on which Common Stock is traded (as determined by the Committee)
or, if Common Stock was not traded on such date, on the next preceding day on
which Common Stock was traded.  If the Common Stock is not listed on a stock
exchange or if trading activities for Common Stock are not reported, the Fair
Market Value will be determined by the Committee.

 

                “Participant” means an employee of Corporation or a Subsidiary
who is granted an Award under the Plan.

 

                “Plan” means this Louisiana-Pacific Corporation 1997 Incentive
Stock Award Plan, as set forth herein and as it may be hereafter amended from
time to time.

 

                “Share” means a share of Common Stock.

 

                “Subsidiary” means any corporation in which Corporation directly
or indirectly controls 50 percent or more of the total combined voting power of
all classes of stock having voting power.

 

                “Vest” or “Vested” means:

 

                (a)           In the case of an Award that requires exercise, to
be or to become immediately and fully exercisable and free of all restrictions;

 

                (b)           In the case of an Award that is subject to
forfeiture, to be or to become nonforfeitable, freely transferable, and free of
all restrictions;

 

                (c)           In the case of an Award that is required to be
earned by attaining specified performance goals, to be or to become earned and
nonforfeitable, freely transferable, and free of all restrictions; or

 

                (d)           In the case of any other Award as to which payment
is not dependent solely upon the exercise of a right, election, exercise, or
option, to be or to become immediately payable and free of all restrictions.

 

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3.  ADMINISTRATION

 

                3.1           General.  The Plan will be administered by the
Committee.  The Committee will have full power and authority to administer the
Plan in its sole discretion.  A majority of the members of the Committee will
constitute a quorum and action approved by a majority will be the act of the
Committee.

 

3.2           Authority of the Committee.  Subject to the terms of the Plan, the
Committee:

 

                (a)           Will select the Participants, determine the types
of Awards to be granted to Participants, determine the shares or share units
subject to Awards, and determine the terms and conditions of individual Award
Agreements;

 

                (b)           Has the authority to interpret the Plan, to
establish, amend, and revoke any rules and regulations relating to the Plan, to
make all other determinations necessary or advisable for the administration of
the Plan; and

 

                (c)           May correct any deficit, supply any omission, or
reconcile any inconsistency in the Plan or in any Award Agreement in the manner
and to the extent the Committee deems desirable to carry out the purposes of the
Plan.

 

Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.

 

                3.3           Liability of Committee Members.  No member of the
Committee will be liable for any action or determination made in good faith with
respect to the Plan, any Award, or any Participant.

 

 ARTICLE 4.  DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

 

                4.1           Duration of the Plan.  The Plan became effective
March 1, 1997.  The Plan will remain in effect until Awards have been granted
covering all the available Shares and all outstanding Awards have been
exercised, settled, or terminated in accordance with the terms of the applicable
Award Agreement, or the Plan is otherwise terminated by the Board.  Termination
of the Plan will not affect outstanding Awards.

 

                4.2           Other Stock Plans.  The Plan is separate from the
following existing plans (the “Prior Plans”):

 

                Louisiana-Pacific Corporation 1991 Employee Stock Option Plan;

 

                Louisiana-Pacific Corporation 1984 Employee Stock Option Plan;
and

 

                Louisiana-Pacific Corporation Key Employee Restricted Stock
Plan.

 

The Plan will neither affect the operation of the Prior Plans nor be affected by
the Prior Plans, except that no further stock options or restricted stock awards
will be granted

 

 

3

--------------------------------------------------------------------------------


 

under any of the Prior Plans after the date the Plan is approved by
Corporation’s stockholders as described in Article 15.

 

                4.3           General Limitation on Awards.  Subject to
adjustment pursuant to Article 12 of the Plan, (a) the maximum number of Shares
for which Awards may be granted under the Plan may not exceed 15,000,000 Shares
and (b) the maximum number of Shares for which Awards other than Awards for
stock options and stock appreciation rights under Articles 7, 8 or 11 of the
Plan may be granted may not exceed a total of 4,500,000 Shares.

 

                4.4           Cancellation or Expiration of Awards.

 

                (a)           General.  If an Award under the Plan is canceled
or expires for any reason prior to having been fully vested or exercised by a
Participant or is settled in cash in lieu of Shares or is exchanged for other
Awards, all Shares covered by such Awards will again become available for
additional Awards under the Plan.

 

                (b)           Stock Appreciation Rights.  For stock appreciation
rights granted pursuant to Article 8, the number of Shares available for grants
of Awards under the Plan will initially be reduced by the number of Shares
subject to the stock appreciation rights Award.  Upon final settlement of the
stock appreciation rights Award, the total number of Shares subject to the Award
that are in excess of the Shares actually issued in settlement of the Award will
again become available for additional Awards under the Plan.

 

ARTICLE 5.  ELIGIBILITY

 

                Officers and other key employees of Corporation and its
Subsidiaries (including employees who may also be directors of Corporation or a
Subsidiary) who, in the Committee’s judgment, are or will be contributors to the
long-term success of Corporation will be eligible to receive Awards under the
Plan.

 

ARTICLE 6.  AWARDS

 

                6.1           Types of Awards.  Awards under the Plan may
consist of:  stock options (either incentive stock options, within the meaning
of Section 422 of the Code, or nonstatutory stock options), stock appreciation
rights, performance shares, restricted stock grants, and other stock-based
awards (as described in Article 11 of the Plan).  Awards of performance shares
and restricted stock may provide the Participant with dividends or dividend
equivalents and voting rights prior to vesting.

 

                6.2           Award Agreements.  Each Award will be evidenced by
a written Award Agreement between Corporation and the Participant.  Award
Agreements may, subject to the provisions of the Plan, contain any provision
approved by the Committee.  Any Award Agreement may make provision for any
matter that is within the discretion of the Committee or may retain the
Committee’s discretion to approve or authorize any action with respect to the
Award during the term of the Award Agreement.

 

 

 

4

--------------------------------------------------------------------------------


 

                6.3           Nonuniform Determinations.  The Committee’s
determinations under the Plan or under one or more Award Agreements, including
without limitation, (a) the selection of Participants to receive Awards, (b) the
type, form, amount, and timing of Awards, (c) the terms of specific Award
Agreements, and (d) elections and determinations made by the Committee with
respect to exercise or payments of Awards, need not be uniform and may be made
by the Committee selectively among Participants and Awards, whether or not
Participants are similarly situated.

 

                6.4           Provisions Governing All Awards.  All Awards will
be subject to the following provisions:

 

                (a)           Transferability.  Except as otherwise provided in
this Section 6.4(a), each Award (but not Shares issued following Vesting or
exercise of an Award) will not be transferable other than by will or the laws of
descent and distribution and Awards requiring exercise will be exercisable
during the lifetime of the Participant only by the Participant or, in the event
the Participant becomes legally incompetent, by the Participant’s guardian or
legal representative.  Notwithstanding the foregoing, the Committee, in its
discretion, may include in any Award Agreement a provision that the Award is
transferable, without payment of consideration, to immediate family members of
the Participant or to a trust for the benefit of or a partnership composed
solely of such family members.

 

                (b)           Employment Rights.  Neither the adoption of the
Plan nor the granting of any Award will confer on any person the right to
continued employment with Corporation or any Subsidiary, nor will it interfere
in any way with the right of Corporation or a Subsidiary to terminate such
person’s employment at any time for any reason, with or without cause.

 

                (c)           Effect of Change in Control.  The Committee may,
in its discretion, include in any Award Agreement a provision that upon the
effective date of a change in control of Corporation (as that term may be
defined in the Award Agreement), all or a specified portion of the Award
(i) will become fully Vested, (ii) will terminate, or (iii) may be converted
into shares of an acquiror.  In any such change in control provision, the
Committee may provide whether or to what extent such acceleration in the Vesting
of an Award will be conditioned to avoid resulting in an “excess parachute
payment” within the meaning of Section 280G(b) of the Code.

 

ARTICLE 7.  STOCK OPTIONS

 

                The option price for each stock option may not be less than 100
percent of the Fair Market Value of the Common Stock on the date of grant. 
Stock options will be exercisable for such period as specified by the Committee
in the applicable Award Agreement, but in no event may options be exercisable
for a period of more than ten years after their date of grant.  The option price
of each Share as to which a stock option is exercised must be paid in full at
the time of exercise.  The Committee may, in its discretion, provide in any
Award Agreement for a stock option that payment of the

 

 

5

--------------------------------------------------------------------------------


 

option price may be made in cash, by tender of Shares owned by the Participant
valued at Fair Market Value as of the date of exercise, subject to such
guidelines for the tender of Shares as the Committee may establish, in such
other consideration as the Committee deems appropriate, or a combination of
cash, shares of Common Stock, and such other consideration.  The number of
Shares subject to options and stock appreciation rights granted under the Plan
to any individual Participant during any one calendar year may not exceed
600,000 Shares. Except for adjustments in price pursuant to Article 12 hereof,
at no time shall the option price of a stock option granted hereunder be
subsequently repriced during the period of its exercisability.

 

                In the case of an Option designated as an incentive stock
option, the terms of the option and the Award Agreement must conform with the
statutory and regulatory requirements specified pursuant to Section 422 of the
Code, as in effect on the date such incentive stock option is granted.

 

                The Committee may, in its discretion, include in an Award
Agreement for any option a provision that in the event previously acquired
Shares are surrendered by a Participant in payment of all or a portion of either
(a) the option exercise price or (b) the Participant’s federal, state, or local
tax withholding obligation with respect to such exercise, the Participant will
automatically be granted a replacement or reload option (with an option price
equal to the Fair Market Value of a Share on the date of such exercise) for a
number of Shares equal to all or a portion of the number of Shares surrendered. 
Such replacement option will be subject to such terms and conditions as the
Committee determines.

 

ARTICLE 8.  STOCK APPRECIATION RIGHTS

 

                Stock appreciation rights may be granted in tandem with a stock
option, in addition to a stock option, or may be freestanding and unrelated to a
stock option.  Stock appreciation rights granted in tandem or in addition to a
stock option may be granted either at the same time as the stock option or at a
later time.  No stock appreciation right may be exercisable earlier than six
months after grant, except in the event of the Participant’s death or
disability.  A stock appreciation right will entitle the Participant to receive
from Corporation an amount equal to the increase in the Fair Market Value of a
Share on the exercise of the stock appreciation right over the grant price.  The
Committee may determine in its discretion whether the stock appreciation right
may be settled in cash, shares, or a combination of cash and shares.

 

ARTICLE 9.  PERFORMANCE SHARES

 

                9.1           General.  Performance shares may be granted in the
form of actual Shares or Share units having a value equal to Shares.  An Award
of performance shares will be granted to a Participant subject to such terms and
conditions set forth in the Award Agreement as the Committee deems appropriate,
including, without limitation, the condition that the performance shares or a
portion thereof will Vest only in the event specified performance goals are met
within a specified performance period, as set forth in the Award Agreement.  An
Award Agreement for a performance share

 

 

6

--------------------------------------------------------------------------------


 

Award may also, in addition to specifying performance goals, condition Vesting
of such Award on continued employment for a period specified in the Award
Agreement.  In the event that a stock certificate is issued in respect of
performance shares, the certificate will be registered in the name of the
Participant but will be held by Corporation until the time the performance
shares become Vested.  The performance conditions and the length of the
performance period will be determined by the Committee.  The Committee may, in
its discretion, reduce or eliminate the Vesting of performance shares if, in the
Committee’s judgment, it determines that the Vesting of the performance share
Award is not appropriate given actual performance over the applicable
performance period.  The maximum number of Shares issuable to any individual
Participant with respect to performance share Awards during any one calendar
year may not exceed 100,000 Shares.  The Committee, in its sole discretion, may
provide in an Award Agreement whether performance shares granted in the form of
share units will be paid in cash, shares, or a combination of cash and shares.

 

                9.2           Performance Goals for Executive Officers.  The
performance goals for performance share awards granted to executive officers of
Corporation may relate to corporate performance, business unit performance, or a
combination of both.

 

                Corporate performance goals will be based on financial
performance goals related to the performance of Corporation as a whole and may
include one or more measures related to earnings, profitability, efficiency, or
return to stockholders such as earnings per share, operating profit, stock
price, costs of production, or other measures.

 

                Business unit performance goals will be based on a combination
of financial goals and strategic goals related to the performance of an
identified business unit for which a Participant has responsibility.  Strategic
goals for a business unit may include one or a combination of objective factors
relating to success in implementing strategic plans or initiatives, introductory
products, constructing facilities, or other identifiable objectives.  Financial
goals for a business unit may include the degree to which the business unit
achieves one or more objective measures related to its revenues, earnings,
profitability, efficiency, operating profit, costs of production, or other
measures.

 

                Any corporate or business unit goals may be expressed as
absolute amounts or as ratios or percentages.  Success may be measured against
various standards, including budget targets, improvement over prior periods, and
performance relative to other companies, business units, or industry groups.

 

ARTICLE 10.  RESTRICTED STOCK

 

Restricted stock may be granted in the form of actual Shares, Share units having
a value equal to Shares, or other rights to receive Shares in the future.  A
restricted stock Award will be subject to such terms and conditions set forth in
the Award Agreement as the Committee deems appropriate, including, without
limitation, restrictions on the sale, assignment, transfer, or other disposition
of such restricted stock and provisions that such restricted stock, stock units
or other rights to receive

 

 

7

--------------------------------------------------------------------------------


 

Shares be forfeited upon termination of the Participant’s employment for
specified reasons within a specified period of time or upon other conditions, as
set forth in the Award Agreement.  The Award Agreement for a restricted stock
Award may also, in addition to conditioning Vesting of the Award on continued
employment, further condition Vesting on attainment of performance goals.  In
the event that a stock certificate is issued in respect of restricted stock,
such certificate will be registered in the name of the Participant but will be
held by the Corporation until the end of the restricted period. The employment
conditions and the length of the period for vesting of restricted stock Awards
will be established by the Committee at the time of grant and set forth in the
Award Agreement.  The Committee, in its sole discretion, may provide in an Award
Agreement whether restricted stock granted in the form of Share units will be
paid in cash, Shares, or a combination of cash and Shares.

 

ARTICLE 11.  OTHER STOCK-BASED AND COMBINATION AWARDS

 

                The Committee may grant other Awards under the Plan pursuant to
which Shares are or may in the future be acquired, or Awards denominated in or
measured by Share equivalent units, including Awards valued using measures other
than the market value of Shares.  For such other stock-based awards that are
granted to executive officers of Corporation and that condition Vesting of such
Awards, in whole or in part, on attaining performance goals, such Awards will be
subject to the same limitations on types of performance goals and the same
limitation on the maximum number of Shares issuable to any individual
Participant as provided in Article 9 of the Plan.  The Committee may also grant
Awards under the Plan in tandem or combination with other Awards or in exchange
for Awards, or in tandem or combination with, or as alternatives to, grants or
rights under any other employee plan of Corporation.

 

ARTICLE 12.  ADJUSTMENTS UPON CERTAIN CHANGES IN CAPITALIZATION

 

                In the event of a stock split (including a reverse stock split),
a stock dividend or an Extraordinary Distribution affecting Corporation’s Common
Stock, the Committee will adjust, proportionally, the number and kind of Shares
or other securities issued or reserved for issuance pursuant to the Plan, the
limits on Awards to Participants, and all outstanding Awards to reflect the
effect of such stock split, stock dividend or Extraordinary Distribution.

 

                In the event of any merger or consolidation, separation
(including a spin off), reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), partial or
complete liquidation, or other change in capitalization affecting the Common
Stock not specifically addressed above, the Committee may make such substitution
or adjustment, if any, that it deems to be equitable as to the number and kind
of Shares or other securities issued or reserved for issuance pursuant to the
Plan, to the limits on Awards to Participants, and to outstanding Awards to
reflect the effect of such event.

 

 

 

8

--------------------------------------------------------------------------------


 

ARTICLE 13.  AMENDMENT AND TERMINATION

 

                The Board may amend, suspend, or terminate the Plan or any
portion of the Plan at any time, provided no amendment may be made without
stockholder approval if such approval is required by applicable law or the
requirements of an applicable stock exchange.

 

ARTICLE 14.  MISCELLANEOUS

 

                14.1         Tax Withholding.  Corporation will have the right
to deduct from any settlement of any Award under the Plan, including the
delivery or vesting of Shares, any federal, state, or local taxes of any kind
required by law to be withheld with respect to such payments or to take such
other action as may be necessary in the opinion of Corporation to satisfy all
obligations for the payment of such taxes.  The recipient of any payment or
distribution under the Plan must make arrangements satisfactory to Corporation
for the satisfaction of any such withholding tax obligations.  Corporation will
not be required to make any such payment or distribution under the Plan until
such obligations are satisfied.  The Committee, in its discretion, may permit a
Participant to satisfy the Participant’s federal, state, or local tax, or tax
withholding obligations with respect to an Award by having Corporation retain
the number of Shares having a Fair Market Value equal to the amount of taxes or
withholding taxes.

 

                14.2         Securities Law Restrictions.  No Shares will be
issued under the Plan unless counsel for Corporation is satisfied that such
issuance will be in compliance with applicable federal and state securities
laws.  Certificates for Shares delivered under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed, and any applicable federal or state securities law.  The Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

                14.3         Governing Law.  Except with respect to references
to the Code or federal securities laws, the Plan and all actions taken
thereunder will be governed by and construed in accordance with the laws of the
state of Oregon.

 

ARTICLE 15.  STOCKHOLDER APPROVAL

 

                The Plan was approved by Corporation’s stockholders at its 1997
annual meeting of stockholders, and amendments to the Plan were approved by
Corporation’s stockholders at its 2002 annual meeting of stockholders.  The
amendment to Section 4.3 of the Plan to increase the number of Shares available
for issuance under the Plan from 10,000,000 to 15,000,000 and the amendments to
Section 4.3 and Article 10 of the Plan to increase the maximum total number of
Shares that may be made subject to Awards other than Awards of stock options and
stock appreciation rights under the Plan

 

 

9

--------------------------------------------------------------------------------


 

to 4,500,000 were approved by Corporation’s stockholders at the May 3, 2004,
annual meeting of Corporation’s stockholders.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------
